                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
      V.                                     )
                                                        Cr. No. 05·24·JJM·PAS
                                             )
 HECTOR LEBRON,                              )
    Defendant.                               )
                  ________                   )

             ORDER ON MOTION FOR SENTENCING REDUCTION
               UNDER SECTION 404 OF THE FIRST STEP ACT

       Hector Lebron completed his original 2006 prison sentence, was released on

supervised release, committed another crime that violated tho conditions of

supervised release, and is now serving a sentence for that violation. He asks this

Comt to reduce his original sentence under Section 404 of the First Step Act of 2018

(Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222) (the "First Step Act") in hopes that

it would reduce the time he is currently incarcerated for the supervised release

violation. ECF Nos. 74 and 84. Under these circumstances, the Court declines to

exercise its discretion under the First Step Act to grant the request.

      After pleading guilty to a t.wo·count indictment, I this Court sentenced Mr.

Lebron in 200() to the mandatory minimum of ten years of imprisonment, followed by

five years of supervised release. ECF No. 45. Mr. Lebron filed a .iVIotion to Vacate

under 28 U.S.C. § 2255 (ECF No. 53), which the Court denied. ECF No. 58. Mr .



          .iVIr. Lebron pled guilty to one count of possession with a firearm by a
convicted felon, in violation of 18 U.S.C. § 922(g)(1), and one count of possession with
intent to distribute fifty grams or more of cocaine base, in violation of 21 U.S.C.
§ 84l(a)(l) and (b)(l)(A).
LeBron appealed, which the Court of Appeals denied. ECF No. GG. Mr. Lebron was

released from prison in 2013 and, at the request of Mr. Lebron, this Court transferred

his supervision to the United States District Court for the Southern District of New

York. ECF No. 73.

      Five years later, while on supervised release, Mr. Lebron plead guilty in Ohio

to possession with intent to distribute a controlled substance. ECF No. 80 at 1·2. The

Conrt imposed a sentence of eighty· two months on the underlying charge. Irl Later,

Mr. Lebron was also brought before the Federal court in New York because the new

drug offense violated his supervised release.        Irl   Although the guidelines

recommended a consecutive sentence, the Court imposed the same eighty-two-month

sentence to be served concurrent with the underlying Ohio drug offense sentence.

ECF No. 85-1 at 20. Mr. Lebron's attorney had argued that "through the First Step

Act, Congress has said that the sort of minimum sentence that he served [on the

original sentence], ten years, should be a five-year minimnm." Irl at 17.

      In 2010, Congress enacted the Fair Sentencing Act to reform a penalty

strncture for drug offenses involving crack cocaine that was too harsh and that had a

disparately heavy effect on people of color. United States v. Simons, 375 F. Supp. 3d

379, Bil4 (E.D.N.Y. 2019).     The Fair Sentencing Act reduced the mandatory

sentencing range for possession with intent to distribute less than twenty-eight

gnuns of crack cocaine and increased the amount of the drug triggering the five-year

mandatory minimum sentence. United States v. Pien·e, 372 F. Supp. 3d 17, 19 (D.R.l.




                                             2
 20.19). The more lenient. minimum sentences instituted by the Fair Sentencing Act

 were not. retroactive. Id. (citing DoTsey v. United States, 567 U.S. 260, 264 (2012)).

       Section 404 of the First Step Act makes tho Fair Sentencing Act's reforms

 retroactive by allowing courts to impose reduced sentences on any prisoner serving a

 sentence for a "covered offense" if that sentence was imposed before August 3, 2010,

 the date the Fair Sentencing Act revised the applicable penalty structure. S1inons,

 375 F. Supp. 3d at 386; Pien·e, 372 F. Supp. 3d at 20. Section 404 of the Fair Step

Act. states:

       (a) Definition of Covered Offense.-In this section, the term "covered
       offense" means a violation of a Federal criminal statute, the statutory
       penalties for which were modified by section 2 or 3 of the Fair
       Sentencing Act of 2010 (Public Law 111·220; 124 Stat. 2372), that was
       committed before August 3, 2010.

       (b) Defendants Previously Sentenced.-A court that imposed a sentence
       for a covered offense may, on motion of the defendant, tho Director of
       tho Bureau of Prisons, the attorney for the Government, or the court,
       impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing
       Act of 2010 (Public Law 111·220; 124 Stat. 2372) were in effect at tho
       time tho covered offense was committed.

       (c) Limit.at.ions.-No court shall entertain a motion made under this
       section to reduce a sentence if the sentence was previously imposed or
       previously reduced in accordance with the amendments made by
       sections 2 and 3 of the Fair Sentencing Act of2010 (Public Law 111·220;
       124 Stat.. 2372) or if a previous motion made under this section to reduce
       the sentence was, after the date of enactment of this Act., denied after a
       complete review of the motion on the merits. Nothing in this section
       shall be constTued to requil'e a coul't to l'educe any sentence pul'suant to
       this section.

(emphasis added).

       The First Step Act applies to Mr. Lebron's sentence. Mr. Lebron was convicted

and sentenced for a "covered offense" as defined under Section 404(a) of the First Step

                                               3
Act before August 3, 2010, the effective elate of the Fair Sentencing Act. And he

neither filed a sentencing reduction motion under the Fair Sentencing Act, nor

previously filed an tmsuccessfulmotion under the First Step Act.

      After finding that Mr. Lebron satisfies the conditions imposed by Section 404,

the Court should evaluate the motion as directed under Section 404(c) to determine

whether it should exercise its discretion to reduce tho sentence.        Mr. Lebron

completed serving his original sentence. After his release, while out on supervised

release he committed another crime violating his supervisee! release.     He is now

serving a now sentence of eighty-two months for that crime, as well as for the

violation of his supervisee! release. If the Court wore now to reduce Tvir. Lebron's

original sentence, it might give him a free pass to commit more crimes without tho

possibility of an incarcerative sentence.

      In granting reductions of sentence under the First Step Act in every other case

to come before this Court, the Court has routinely imposed a time·servecl sentence.

To do otherwise would allow a person to attempt to bank the reduction against

another yet·to·be·committecl crime. Such a result cannot be the intent of Congress

and may well be one reason that Congress gave the discretion to tho district courts.

      Thus, in exercising its discretion granted by Congress under Section 404(c) of

the First Step Act, this Court DENIES Mr. Lebron's Motions to Reduce his sentence.

ECF Nos. 74 ancl84.




                                             4
John J. McConnell, Jr.
Chief Judge
United States District Court.

March 3, 2020




                                5
